ATTORNEY DISCIPLINARY PROCEEDINGS.
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent violated Rules 1.8(a) (entering into an inappropriate business transaction with a client), 1.8(e) (providing improper financial assistance to a client), and 1.15 (safekeeping property of clients or third parties) of the Rules of Professional Conduct. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
*724IT IS ORDERED that the Petition for Consent Discipline be accepted and that Barry J. Landry, Louisiana Bar Roll number 7971, be suspended from the practice of law in Louisiana for a period of six months. This suspension shall be fully deferred, subject to respondent’s successful completion of a one-year period of probation and attendance at both Ethics School and Trust Accounting School. Any violation of the conditions of probation, or any other misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.